Title: To George Washington from Henry Knox, 16 September 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point 16 Sept. 1782.
                  
                  Capt. Machin is desirous of going to Philadelphia for a few days, to transact some business relative to the recruiting service for this state.  If his absence for a short time will not interfere with his trial, and your Excellency has no objection, I would recommend him for the indulgence requested.  I have the honor to be most respectfully Your Excellencys very hum. servt
                  
                     H. Knox.
                  
               